Rule 424 (b) (3) Registration No. 333-177949 CUSIP #:63743HEG3 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) Senior Debt Securities Calculated in accordance with Rule 457(r) of the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. TRADE DATE: 5/21/2013 SETTLEMENT DATE: 5/29/2013 PRICING SUPPLEMENT NO. 6ay 21, 2013 TO PROSPECTUS SUPPLEMENTAL DATED November 17, 2011 AND BASE PROSPECTUS DATED November 14, 2011 NATIONAL RURAL UTILITES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rates Notes Principal Amount: Issue Price: 100% of Principal Amount Original Issue Date: 5/21/2013 Maturity Date: 5/27/2016 Initial Interest Rate: Determined as if the Original Issue Date was an Interest Reset Date Base Rate: USD LIBOR Spread: Plus 25 basis points Index Maturity 3 month Interest Payment Dates: February 29, May 29, August 29, and November 29, and the maturity date, commencing August 29, 2013 Interest Reset Dates: February 29, May 29, August 29, and November 29 Payment at Maturity: The payment at maturity will be 100% of the Principal Amount plus accrued and unpaid interest, if any Redemption Date: None Agent’s Discount or Commission: 0.15% Agents(s) KeyBanc Capital Markets Inc., PNC Capital Markets LLC Capacity: Agent Form of Note: Book-Entry (Book-Entry or Certificated) Other Terms: None Medium-Term Notes, Series C may be issued by the Company in an unlimited aggregate principal amount.
